Citation Nr: 9913556
Decision Date: 05/19/99	Archive Date: 06/24/99

DOCKET NO. 94-01 760               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, Puerto Rico

THE ISSUE

Entitlement to a rating greater than 30 percent for schizophrenia.

REPRESENTATION

Appellant represented by: American Red Cross

ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel 

INTRODUCTION 

The veteran had active service from May to October 1978. 

In August 1995, the Board of Veterans' Appeals (Board) remanded
this case for additional evidentiary development. The requested
action has been completed, and the veteran's case has been returned
to the Board.

FINDINGS OF FACT

1. All relevant evidence for an equitable disposition of the
veteran's appeal has been obtained.

2. More than definite impairment of social and industrial
adaptability due to service-connected schizophrenia between
December 1986 and April 1990 is not demonstrated.

3. The veteran has been demonstrably unable to pursue gainful
employment due to his service-connected schizophrenia since June
1990.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for
schizophrenia, prior to June 1990, have not been met. 38 U.S.C.A.
1155, 5107 (West 1991); 38 C.F.R. 4.1, 4.2, 4.10, 4.132, Diagnostic
Code 9204 (1996).

2. The criteria for an evaluation of 100 percent for schizophrenia,
effective June 1990, have been met. 38 U.S.C.A. 1155, 5107; 38
C.F.R. 4.1, 4.2, 4.10, 4.132, Diagnostic Code 9204.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for an increased evaluation for schizophrenia
is plausible and capable of substantiation and, thus, well grounded
within the meaning of 38

2 - 

U.S.C.A. 5107(a); see Proscelle v. Derwinski, 2 Vet.App. 629 (1992)
(a claim of entitlement to an increased evaluation of a service-
connected disability generally is a well-grounded claim). When a
veteran submits a well-grounded claim, VA must assist him in
developing facts pertinent to that claim. 38 U.S.C.A. 5107(a). The
Board is satisfied that all relevant evidence has been obtained
regarding the veteran's claim, and that no further assistance to
him with respect to this claim is required to comply with 38
U.S.C.A. 5107(a). To that end, the Board notes that the veteran's
case was remanded to the RO in August 1995 for further development,
including VA examination, and that a VA examination report,
treatment records and rehabilitation counseling records were added
to the claims file.

Factual Background

The Board granted service connection for schizophrenia in December
1992, having found error in the rating decision of December 1987
which denied service connection for schizophrenia. A rating
decision by the Department of Veterans Affairs (VA) Regional Office
(RO) in San Juan Puerto Rico in January 1993 assigned a zero
percent rating for the disability from December 31, 1986, a 100
percent rating under 38 C.F.R. 4.29 (1998) from April 16, 1990, and
reassigned a zero percent rating from June 1, 1990. In a rating
decision in May 1.993, the RO increased the schedular disability
rating for schizophrenia from zero to 30 percent, effective July
31, 1986. Later in May 1993, the veteran forwarded ,t statement
indicating that: "I disagree with the rating decision dated May 3,
1993 due to the fact that my nervous condition warrants a higher
evaluation." He reported that he was tinder constant medical
treatment due to illness and was unable to go anywhere by himself

When the veteran was hospitalized by VA in January 1986, it was
reported that he had begun hearing voices at home. He was not on
medication. He,was oriented and was not actively hallucinating
or,delusional. The diagnosis was schizophrenia. The veteran was
hospitalized by VA in the spring of 1990 after displaying violent
behavior toward his neighbors. He was alert and oriented. His
memory and

- 3 - 

cognitive functions were impaired. He was coherent and relevant. By
discharge he was not suicidal or homicidal.

The report of VA counseling of the veteran for training and
rehabilitation in May 1986 reflects that the veteran was able to
drive in his neighborhood in the daytime. Occasionally, he went for
a short trip with his brother. Otherwise, he stayed in the house
and watched television. He spent most of his time in bed, sleeping
about 9 or 10 hours. He washed the car. His mother took care of his
laundry and meals. He was able to prepare his meals if she went
out, however. The veteran's treating psychiatrist was contacted,
who indicated that the veteran was stable and capable of benefiting
from vocational rehabilitation training. The report further
reflects that the veteran has approximately three years of college
education.

The veteran was hospitalized for treatment of schizophrenia at a VA
facility from April 16 to May 16, 1990. At discharge, his judgment
and insight were poor, and he was not considered competent to
handle funds.

On VA psychiatric examination in February 1993, the veteran's
previous hospitalizations in January 1989, April 1990, and
September 1990 were noted. Reportedly, the veteran was being
treated at the Day Treatment Center with Prolixin and Restoril. He
had been unemployed for years. He complained of poor memory and
concentration. He lived with his mother, and he was under her
supervision at all times. On examination, he was clean and
adequately dressed and groomed. He was alert and oriented in three
spheres. His mood was anxious and depressed. His affect was
blunted. His attention was good. His concentration was fair. His
speech was clear, coherent and soft. He was not hallucinating. He
was not suicidal or homicidal. His insight and judgment were nil.
He exhibited good impulse control. The diagnosis was schizophrenia,
chronic undifferentiated type. The Global Assessment of Functioning
(GAF) score was 40.

On VA psychiatric examination in October 1995, the veteran's
hospitalization in September 1994 was noted. He remained in
intensive and continuous treatment at the Day Treatment Center with
Restoril, Cogentin, and Prolixin. He reported that

- 4 - 

his income was not sufficient for his needs. He did not feel well,
he heard voices that told him what to do and that his neighbors
talked about him. He saw people in his living room at night, was
depressed and needed to be isolated in his room. He had a desire to
do something, but had no concrete plans. He was Frustrated that he
required his mother's assistance in doing everything. On mental
status examination, the veteran was alert and oriented. He had some
oddness of appearance and behavior. His mood was depressed. His
affect was blunted. His attention, concentration, and memory were
fair. His speech was clear. coherent and soft. He was not
hallucinating at the time of the examination. He was; not suicidal
or homicidal. His insight and judgment were poor. He exhibited good
impulse control. The diagnosis was active chronic schizophrenia,
undifferentiated type, moderate in severity. The GAF score was 30.

A Social and Industrial Field Survey Report, dated in February
1998, reflects that the veteran reported watching television,
listening to the radio, and sometimes helping his mother with some
house chores. He took care of his personal affairs, paying his
bills, and buying some items. He did not enjoy going outside and
preferred to be at home. When his daughter visited he conversed
with her. His mother was interviewed separately. She related that
the veteran spent most of his time at home. He only went out to pay
his bills and to buy some things. She also described the earlier
incident in which the veteran attacked his neighbor.

When the veteran had a psychiatric examination by VA in March 1998,
both his claims.folder and his VA medical records were furnished
and examined carefully prior to the interview. It was reported that
the veteran had last been hospitalized for his neuropsychiatric
condition for seven days in June 1996. He had attempted to study on
and off in order to complete college studies, but apparently he had
been unable to perform adequately. He had discontinued his studies
on various occasions. The veteran informed the individual who
performed the survey that he had last worked three years earlier.
Reportedly, the veteran had been followed at the Da), Treatment
Center, but upon checking the computer it was noted that, since the
summer of 1997, the veteran was changed to the Prolixin Clinic arid
Prolixin group therapy. The veteran reported that he was attending
those appointments, but

5 - 

that he had stopped using medications and had not gone to the
treatment center for his Prolixin injections at least since October
1997. When asked why, the veteran responded that he had been using
medications for a very long time and he believed he no longer
needed them. He reported that, although he had been taking
medication for years to help him sleep, he discovered that he slept
better without taking the medication. He reported that basically he
did not leave the house. He stated that there were times when he
thought about going out, but as the day went by he reasoned that it
was better to stay at home. Reportedly, his only pastime at home
was occasionally watching television. He did not appear to be
interested in anything else.

The veteran was described as a well developed individual who was
casually, but adequately dressed and groomed. He was alert and
aware of the interview situation. He was rather childish and
somewhat regressed, but he was in contact with reality and he
showed no abnormal tremors, ticks or mannerisms. His expression was
rather empty and he was not very elaborate in his answers, but he
responded relevantly and coherently. His content dealt basically
with his isolation from others. He did not know why he preferred
being alone. He seemed to have no specific goals or any particular
interest in his life. He complained that he was not obtaining any
results from going to the Day Treatment Center, noting that he
ended up doing what they wanted him to do and that was not good. He
related feeling better than before by not taking his medications.
His affect was slight. His mood was somewhat withdrawn. He was
correctly oriented. His memory seemed to be grossly preserved,
although his judgment was poor for certain details. Intellectual
functioning was average. His judgment was fair, but his insight was
very poor. The diagnosis on Axis I was schizophrenic disorder,
residual type. The diagnosis on Axis II was schizoid personality.
The GAF score was 55.

Analysis

It is contended by and on behalf of the veteran that the
manifestations of his service-connected schizophrenia are more
severe than represented by the currently

6 - 

assigned 30 percent disability rating. He asserts that his
psychiatric disability renders him entitled to a higher disability
rating.

Disability ratings are determined by applying the criteria set
forth in the VA Schedule for Rating Disabilities, found in 38
C.F.R. Part 4 (1998). The Board attempts to determine the extent to
which the veteran's service-connected disability adversely affects
his ability to function under the ordinary conditions of daily
life, and the assigned rating is based, as far as practicable, upon
the average impairment of earning capacity in civil occupations. 38
U.S.C.A. 1155; 38 C.F.R. 4.1, 4.10. Where there is a question as to
which of two evaluations shall be applied, the higher evaluation
will be assigned if the disability picture more nearly approximates
the criteria required for that rating; otherwise, the lower rating
will be assigned. 38 C.F.R. 4.7 (1998).

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the principle
that the present level of disability is of primary importance is
not applicable to the assignment of an initial rating for a
disability following an initial award of service connection for
that disability. Rather, at the time of an initial rating, separate
ratings can be assigned for separate periods of time based on the
facts found-a practice known as "staged" ratings. Fenderson v.
West, 12 Vet.App. 119 (1999).

During the pendency of this appeal, the VA issued revised
regulations amending the section of the Rating Schedule dealing
with mental disorders. See 38 C.F.R. 4.130 (1998).

In the present case, the Board notes that the RO evaluated the
veteran's claim under the old regulations in making the rating
decision which was appealed. More recently, the veteran has been
provided a supplemental statement of the case in September 1998
with both sets of applicable regulations. No comments or objections
were received. Accordingly, there is no prejudice to the veteran
under Bernard v. Brown, 4 Vet. App. 3 84 (1993).

- 7 -

Under the old, pre-November 7, 1996 criteria, a 30 percent
disability rating under Diagnostic Code 9204 for schizophrenia,
undifferentiated type, was warranted when the veteran exhibited
definite impairment in the ability to establish or maintain
effective and wholesome relationships with people. 38 C.F.R. 4.132,
Diagnostic Code 9204 (1996). The psychoneurotic symptoms resulted
in such reduction in initiative, flexibility, and efficiency and
reliability levels as to produce definite industrial impairment.
Id. A 50 percent disability rating was assigned when the ability to
establish or maintain effective or favorable relationships with
people was considerably impaired. Id. By reason of psychoneurotic
symptoms, the reliability, flexibility and efficiency levels were
so reduced as to result in considerable industrial impairment. Id.

A 70 percent evaluation for undifferentiated schizophrenia was
warranted where the ability to establish and maintain effective or
favorable relationships with people was severely impaired, and the
psychoneurotic symptoms were of such severity and persistence that
there was severe impairment in the ability to obtain or retain
employment. Id. A 100 percent evaluation was warranted (1) when the
attitudes of all contacts except the most intimate were so
adversely affected as to result in virtual isolation in the
community; (2) where there were totally incapacitating
psychoneurotic symptoms bordering on gross repudiation of reality
with disturbed thought or behavioral processes associated with
almost all daily activities such as fantasy, confusion, panic, and
explosions of aggressive energy resulting in profound retreat from
mature behavior; or (3) where the veteran was demonstrably unable
to obtain or retain employment. Id.

Under the current schedular criteria, effective November 7, 1996,
Diagnostic Code 9204 is evaluated under the general rating formula
used to rate psychiatric disabilities other than eating disorders.
See 38 C.F.R. 4.130, Diagnostic Code 9204 (1998). A 30 percent
disability rating is in order when there is occupational and social
impairment with occasional decrease in work efficiency and
intermittent periods of inability to perform occupational tasks
(although generally functioning satisfactorily, with routine
behavior, self-care and conversation normal), due to such symptoms
as: depressed mood, anxiety, suspiciousness, panic attacks (weekly
or

- 8 - 

less often), chronic sleep impairment, mild memory loss (such as
forgetting names, directions, recent events). Id.

A 50 percent rating is assigned when there is occupational and
social impairment with reduced reliability and productivity due to
such symptoms as: flattened affect; circumstantial, circumlocutory,
or stereotyped, speech; panic attacks more than once a week;
difficulty in understanding complex commands; impairment of short
and long term memory (e.g., retention of only highly learned
material, forgetting to complete tasks); impaired judgment;
impaired abstract thinking; disturbances of motivation and mood;
difficulty in establishing and maintaining effective work and
social relationships. Id.

A 70 percent rating is warranted when there is occupational and
social impairment with deficiencies in most areas, such as work,
school, family relations, judgment, thinking, mood, due to such
symptoms as: suicidal ideation; obsessional rituals which interfere
with routine activities; speech intermittently illogical, obscure,
or irrelevant; near- continuous panic or depression affecting the
ability' to function independently, appropriately and effectively;
impaired impulse control (such as unprovoked irritability with
periods of violence); spatial disorientation; neglect of personal
appearance and hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike setting); and the
inability to establish and maintain effective relationships. Id. A
100 percent rating is warranted if there is total occupational and
social impairment, due to such symptoms as: gross impairment in
thought processes or communication; persistent delusions or
hallucinations; gross inappropriate behavior; persistent danger of
hurting self or others; intermittent inability to perform
activities of daily living (including maintenance of minimal
personal hygiene); disorientation to time or place; memory loss for
names of close relatives, own occupation or own name. Id.

The United States Court of Appeals for Veterans Claims (Court) has
held that where the law or regulation changes after a claim has
been filed or reopened, but before the administrative or judicial
appeal process has been concluded, the version

- 9 - 

most favorable to the appellant will apply, unless Congress
provided otherwise. See Karnas v. Derwinski, 1 Vet. App. 308, 313
(1991).

After considering all the evidence of record, it is the judgment of
the Board that under the criteria of Diagnostic Code 9204,
effective prior to November 7, 1996, an evaluation of 100 percent
as of June 1990 is warranted.

The history of the veteran's hospitalizations, examinations, and
counseling sessions have been described in some detail. His
voluminous outpatient records have also been reviewed. In the
judgment of the Board those findings show that the service-
connected condition has effectively precluded him from gainful
employment for many years. The mental status examination reports
over time show a,continuing, essentially unchanged level of
disability since his hospitalization in 1990. The veteran
previously required frequent visits to the Day Treatment Center
with treatment with Restoril, Cogentin, and Prolixin. Although he
no longer receives such treatment and has discontinued his
medication, the veteran is unable to pursue college studies and is
not shown to have been gainfully employed for many years. A review
of VA psychiatric reports reveals that in February 1993 his insight
and judgment were described as nil. His GAF score was only 40. In
October 1995, the VA examiner said the veteran's condition was
chronic and severe and that he had unrealistic expectations as to
study and work. Most recently, in March. 1998, the veteran's
insight was very poor. Further, the record also demonstrates that
the veteran has been socially isolated from others with no close
relationships for many years. Accordingly, it reasonable to
conclude, in retrospect, that the service-connected schizophrenia
has demonstrably prevented the veteran from gainful employment
since his hospital discharge in May 1990. Therefore, a 100 percent
schedular evaluation is in order from June 1, 1990. Findings to
support an evaluation greater than 30 percent between December 1986
to April 1990 are not shown. The benefit of the doubt has been
resolved in the veteran's favor to the extent indicated. 38
U.S.C.A. 1155, 5107; 38 C.F.R. 4.1, 4.2, 4.10, 4.132, Diagnostic
Code 9204. See Johnson v. Brown, 7 Vet.App. 95 (1994); Fenderson.

- 10 - ORDER

A rating of 100 percent for schizophrenia, effective June 1990, is
granted, subject to the law and regulations governing the payment
of monetary benefits.

WAYNE M. BRAEUER 
Member, Board of Veterans' Appeals

